DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/22/2021 has been entered. Claim(s) 1-12, 14-19, and 46-71 is/are pending in the application. 

Claim Interpretation
Regarding Claim 1, applicant defines “substantially crack-free” in the specification as at least 99.9 vol.% of the metal alloy contains no linear or tortuous cracks that are greater than 0.1 microns in width and greater than 10 microns in length. See [0093] of the specification.
Regarding the limitation “wherein said grain-refining nanoparticles are lattice matched to within +/- 5% compared to a metal alloy containing said one or more metals but not said grain refining nanoparticles”; applicant defines lattice matching nanoparticles as nanoparticles that heterogeneously nucleate that the primary equilibrium phases during cooling of the melt [00145]. In the art, nucleation potency is defined as the degree of lattice matching at the substrate/nucleant interface during heterogeneous nucleation, and is a characteristic property of a given nucleation system, and can also be defined as the ease of formation of the solid phase on a given nucleating particle in the liquid phase. Therefore, it appears that applicant is requiring that the grain-refining nanoparticle as a nucleant has a degree of lattice misfit of 5% or less to compared to the same liquid/melt system (without grain refiner). 

 Nanoparticle compositions targeted to each alloy were selected using a new software tool identified matching crystallographic lattice spacing and density to provide a low energy nucleation barrier based on classical nucleation theory (Figure 2F). The software analyzed over 4,500 different powder and nanoparticle combinations corresponding to over 11.5 million matching pairs. Potential matches were sorted by a combined set of constraints: minimized lattice mismatch, similar atomic density, crystal orientation, thermodynamic stability in the desired alloy and availability.

Despite the complicated algorithm, and the over 11.5 million matching pairs, the only nanoparticle used was (hydrogen stabilized) Zr nucleant which in the Al melting pool is pulled to form Al3Zr, exhibiting 0.52% lattice mismatch with the FCC aluminum phase of 7075 and 6061 aluminum alloys (See priority document 62/463991 (Page 3, [0003] and Page 4, [0001])). 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 21-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an additively manufactured, nanofunctionalized Aluminum alloy with a substantially crack free microstructure, does not reasonably provide enablement for an additively manufactured, nanofunctionalized Metal alloy .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
(A) The breadth of the claims; 
The claims are drawn to a process for additively manufacturing a metal alloy with grain refining nanoparticles. Where the metal is chosen from a broad range of metals can be used including Al, Fe, Ni, Cu, Ti, Mg, Zn, Si, Li, Ag, Cr, Mn, Bi, Ga, Pb and combinations; and where nanoparticles range from Zr, Ta, Nb, Ti to nitrides, hydrides, oxides, carbides and borides and other combinations.
(B) The nature of the invention; 
The nature of the invention is drawn to additive manufacturing/3D printing.
(C) The state of the prior art; 
Equiaxed grains in additive manufacturing are widely used for different alloy compositions. 
(D) The level of one of ordinary skill; 
One of ordinary skill in the art would have an advanced degree in chemical engineering or materials science. 
(E) The level of predictability in the art; 
The level of predictability is low as small changes in formulations can lead to large changes in physical and chemical properties. 
(F) The amount of direction provided by the inventor; 

(G) The existence of working examples; and 
The only working examples are examples 1-4 [00212-00234] that all are made with selective laser melting [00207]) and all had a composition of 99% metal to 1% nanoparticle (99Al-1Ta, 99Al7075-1Zr, and 99Al6061-1Zr). And the only working example of a grain refining nanoparticle lattice matched within 5% of a metal alloy is 99Al7075-1Zr, and 99Al6061-1Zr disclosed in Page 3 of priority document 62/463991 [0003].
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Applicant discloses in 62/463991, Page 3, [0002] that:
 Nanoparticle compositions targeted to each alloy were selected using a new software tool identified matching crystallographic lattice spacing and density to provide a low energy nucleation barrier based on classical nucleation theory (Figure 2F). The software analyzed over 4,500 different powder and nanoparticle combinations corresponding to over 11.5 million matching pairs. Potential matches were sorted by a combined set of constraints: minimized lattice mismatch, similar atomic density, crystal orientation, thermodynamic stability in the desired alloy and availability.

Per applicant’s admission, there are over 11.5 million matching pairs of powder and nanoparticle combinations, and despite the use of a new software tool designed to match and sort these pairs based on what is assumed to be a predictive modeling of lattice matching which itself is not disclosed or described in any substantial matter, applicant has only disclosed a single working example comprising Zr nanoparticle grain refiner in 7075 and 6061 aluminum alloy systems. The quantity of experimentation is infinite for metal alloys that are not pure Al, Al 7075, or Al 6061, as there is no evidence in the specification that the claimed invention could even be made for metals not using those specific precursors. 
.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9-10, 14, 19, 49-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US20150337423A1).
Regarding Claims 1-3, Martin teaches a process for additive manufacturing comprising the steps of providing a nanofunctionalized metal precursor containing one or more metals [0010] and grain-refining nanoparticles [0011]; where the precursor is melted by additive manufacturing forming a melt pool (a melt layer) which is then cooled/solidified to form a nanofunctionalized metal alloy with equiaxed grains [0136]. 
Regarding the limitation of microstructure being substantially crack free, applicant teaches that the functionalized particles act as grain refiners, and that prima facie case of anticipation is established. (See MPEP 2112.01(I)). 
Regarding the limitation “wherein said grain-refining nanoparticles are lattice matched to within +/- 5% compared to a metal alloy containing said one or more metals but not said grain refining nanoparticles” and the atomic density match limitation of +/-5%; since, lattice matching or nucleation potency is a material characteristic of a nucleant and molten/liquid matrix; and applicant discloses Zr nucleant in Al melting pool is pulled to form Al3Zr, exhibiting 0.52% lattice mismatch and 1% atomic density match with the FCC aluminum phase of 7075 and 6061 aluminum alloys (See priority document 62/463991 (Page 3, [0003] and Page 4, [0001])); and Martin explicitly teaches the combination of Zr nanoparticle physically disposed on the surface of Al7075 powder [0034, 0147], 
Regarding Claim 4, Martin teaches the nanofunctionalized metal precursor is in powder form [0006]. 
Regarding Claims 6-7, Martin teaches 0.1 grams of grain-refining nanoparticles were added to 0.1 grams of Al alloy microparticles to form the precursor [0147]. A 1:1 mass ratio of nanoparticles to microparticles is interpreted to meet the limitation of at least 1% volume of nanoparticles in the precursor (the THF solvent is decanted off). 
Regarding Claim 9, Martin teaches the energy source is provided by a laser beam or electron beam. [0028]
Regarding Claim 10, Martin teaches the selective laser sintering is used [0028].
Regarding Claim 14, Applicant specifies that the cast microstructure is characterized by a dispersed equiaxed, fine grained microstructure. [00201-00202] And since the prior art and the claimed product both have equiaxed grains formed with grain-refining nanoparticles and consolidated from selective laser melting; although the prior art is silent regarding the volume percent of cast structure; it is expected that the claimed cast microstructure would also be present because where the claimed and prior art products are identical in structure or are produced by identical processes, a prima facie case of anticipation is established. (See MPEP 2112.01(I)).
Regarding Claim 19, Martin teaches the alloy is an aluminum alloy [0010]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20150337423A1) as applied to Claim 1. 
Regarding Claim 8, Martin teaches the nanoparticles range from 10-500 nanometers [0008]; overlapping with the claimed range of 50-5000 nanometers. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).  
	
	
Claims 11-12, 18, 46-48, and 53-55, 57-61, 64-65, 67-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20150337423A1) as applied to Claims 1 and 16, in view of Thijs et al. ("Fine-structured aluminium products with controllable texture by selective laser melting of pre-alloyed AlSi10Mg powder." Acta Materialia 61.5 (2013): 1809-1819.)
Regarding Claims 11-12, and 18, Martin teaches the nanofunctionalized metal precursor is additively manufactured, melted, and consolidated to form equiaxed grains; but does not teach the claimed average grain size of less than 1 mm or less than 10 microns. However, Thijs teaches a AlSi10Mg additive manufacturing method, where parts with extremely fine equiaxed microstructures (3-12 microns) with a layer thickness of 30 microns (Fig. 8 and Page 1817, [001]) can be formed through selective laser melting for the purpose of instilling a high hardness in the SLM part. (Page 1818, Conclusion, [001])  Therefore, it would have been obvious to one of ordinary skill in the art to control the selective laser sintering scan to form a microstructure with an average epitaxial grain size in the claimed range for the purpose of improving physical properties of the sintered part, such as hardness. 
A layer thickness of 30 microns reads on the claim limitation of each solid layer being at least 10 microns. 
Regarding Claim 46, 53-55, and 67-71 Martin in view of Thijs teaches the an average grain size of 3-12 microns, overlapping with the claimed range of less than 10 microns; and a layer thickness of 30 microns reading on the claimed prima facie case of obviousness exists. (See MPEP 2144.05(I)). See Claim 1 rejection for additional limitations. 
Regarding Claims 47-48, and 65, Martin in view of Thijs teaches the average grain size of 3-12 microns, this is considered to overlap with the claimed range of about 2 microns or less. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I))
Regarding Claims 57-58, Martin teaches 0.1 grams of grain-refining nanoparticles were added to 0.1 grams of Al alloy microparticles to form the precursor [0147]. A 1:1 mass ratio of nanoparticles to microparticles is interpreted to meet the limitation of at least 1% volume of nanoparticles in the precursor (the THF solvent is decanted off). 
Regarding Claim 59, Martin teaches the nanoparticles range from 10-500 nanometers [0008]; overlapping with the claimed range of 50-5000 nanometers. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).  
Regarding Claim 60, Martin teaches the energy source is provided by a laser beam or electron beam. [0028]
Regarding Claim 61, Martin teaches the selective laser sintering is used [0028].
Regarding Claim 64, Applicant specifies that the cast microstructure is characterized by a dispersed equiaxed, fine grained microstructure. [00201-prima facie case of obviousness is established. (See MPEP 2112.01(I)).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to Claim 1, in view of Fulop et al. (US20170252851A1).
Regarding Claims 5, Martin teaches the nanofunctionalized metal precursor is in powder form [0006] but does not teach that the precursor is in the form of a wire. However, Fulop teaches a method of additively manufacturing composite precursors; and teaches that the metal powder build material can be dispensed continuously in the form of a wire [0026]. Therefore, it would have been obvious to modify the method taught by Martin by continuously dispensing the precursor in the form of a wire for the purpose of forming a consolidated additively manufactured product with a layer that was formed with a continuous wire layer allowing a complex shape to be formed rapidly. 

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Thijs as applied to Claim 46, in further view of Fulop et al. (US20170252851A1).
Regarding Claim 56, Martin teaches the nanofunctionalized metal precursor is in powder form [0006] but does not teach that the precursor is in the form of a wire. However, Fulop teaches a method of additively manufacturing composite precursors; and teaches that the metal powder build material can be dispensed continuously in the form of a wire [0026]. Therefore, it would have been obvious to modify the method taught by Martin by continuously dispensing the precursor in the form of a wire for the purpose of forming a consolidated additively manufactured product with a layer that was formed with a continuous wire layer allowing a complex shape to be formed rapidly. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20150337423A1) as applied to claims 1 and 16 in view of Wei et al. ("Evolution of solidification texture during additive manufacturing." Scientific reports 5 (2015): 16446.) and as evidenced by GE Additive (“What is Additive Manufacturing?”. March, 2018).
Regarding Claims 16, additive manufacturing with laser sintering in metallurgy is essentially defined in the art as the building of an object by a plurality of consolidated layers in a build direction. This is evidenced by GE Additives, which teaches that “the term ‘additive manufacturing’ references technologies that grow three-dimensional objections one superfine layer at a time; each successive 
Regarding the limitation of microstructure of the additively manufactured alloy having a crystallographic texture not solely oriented in a build direction, Martin does not teach the primary growth direction of different dendrite layers with respect to the build direction. However, Wei teaches that in additive manufacturing, metal powder is melted by laser scanning, and the scanning is determined by a computer and the molten metal solidifies into successive layers, and that scanning can be unidirectional or bidirectional which orient dendrites in the same scanning direction or in alternating directions each layer (Page 1, [001-002] (Fig 3) thereby forming a part with a controlled, alternating texture, important for properties and performance of components (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the laser scanning in the additive manufacturing method taught by Martin for the purpose of orienting dendrites in different layers of the additively manufactured part so that the component has a controlled, alternating texture in at least a portion of the component that may be subjected to stresses differently than the rest of the component.  
Regarding Claim 17, Martin teaches the precursor is additively manufactured with different layers but does not teach that each layer has a different primary growth-direction angle with respect to each other. However, Wei teaches a  method for additively manufacturing; and teaches that in grain growth, the . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20150337423A1) as applied to claim 1 in view of Bocanegra-Bernal ("Hot isostatic pressing (HIP) technology and its applications to metals and ceramics." Journal of Materials Science 39.21 (2004): 6399-6420.).
Regarding Claim 15, Martin teaches the precursor is additively manufactured/laser sintered but does not teach that 95% vol. of the additively manufactured metal alloy contains no porous voids having an effective diameter of at least 1 micron. However, applicant specifies that this is achieved by hot isostatic pressing (HIP) [0097]. Bocanegra-Bernal teaches that it is well known in the art that HIP can be used to further density densify a sintered part for the purpose of removing porosity of to maximize density of sintered parts to increase physical properties and the working life of components. (Page 6399, . 

Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Thijs. as applied to claim 46 in further view of Bocanegra-Bernal ("Hot isostatic pressing (HIP) technology and its applications to metals and ceramics." Journal of Materials Science 39.21 (2004): 6399-6420.).
Regarding Claim 66, Martin teaches the precursor is additively manufactured/laser sintered but does not teach that 95% vol. of the additively manufactured metal alloy contains no porous voids having an effective diameter of at least 1 micron. However, applicant specifies that this is achieved by hot isostatic pressing (HIP) [0097]. Bocanegra-Bernal teaches that it is well known in the art that HIP can be used to further density densify a sintered part for the purpose of removing porosity of to maximize density of sintered parts to increase physical properties and the working life of components. (Page 6399, Introduction, [001]). Therefore, it would have been obvious to one of ordinary skill in the art to use hot isostatic pressing to minimize or eliminate porous void defects in the claimed range for the purpose of increasing physical properties such as strength and the working life of sintered metal parts. 

Claim(s) 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Thijs as applied to Claim 46, in further view of Wei et al. ("Evolution of solidification texture during additive manufacturing." Scientific reports 5.1 (2015): 1-7.) and as evidenced by GE Additive (“What is Additive Manufacturing?”. March, 2018).
Regarding Claims 62, additive manufacturing with laser sintering in metallurgy is essentially defined in the art as the building of an object by a plurality of consolidated layers in a build direction. This is evidenced by GE Additives, which teaches that “the term ‘additive manufacturing’ references technologies that grow three-dimensional objections one superfine layer at a time; each successive layer bonds to the preceding layer of melted or partially melted material.” (Page 2, How does additive manufacturing work?) 
Regarding the limitation of microstructure of the additively manufactured alloy having a crystallographic texture not solely oriented in a build direction, Martin does not teach the primary growth direction of different dendrite layers with respect to the build direction. However, Wei teaches that in additive manufacturing, metal powder is melted by laser scanning, and the scanning is determined by a computer and the molten metal solidifies into successive layers, and that scanning can be unidirectional or bidirectional which orient dendrites in the same scanning direction or in alternating directions each layer (Page 1, [001-002] (Fig 3) thereby forming a part with a controlled, alternating texture, important for properties and performance of components (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the 
Regarding Claim 63, Martin teaches the precursor is additively manufactured with different layers but does not teach that each layer has a different primary growth-direction angle with respect to each other. However, Wei teaches a  method for additively manufacturing; and teaches that in grain growth, the solidification morphology depends on the laser scanning pattern; and bi-directional scanning can cause the growth direction to alternative in each build layer. (Page 1, [0003]) (Figures 2-3) Further Wei teaches in Fig 2 that the texture is not solely oriented in the build (z) direction, but at an angle. Wei teaches that controlling texture is critical to controlling mechanical and chemical properties in additive manufacturing (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to use different growth-direction angles in each solid layer for the purpose of an imparting different mechanical or chemical properties to the additively manufactured object taught by Martin. 


Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Regarding 112(a) rejections:
While only disclosing inventive examples for Zr nanoparticles with two aluminum alloy compositions, Applicant argues that the disclosure mentions in [0052] that the invention is not limited to aluminum, and the “principles of the invention are alloy-agnostic and be applies to any powder based additive manufacturing process as well as additive manufacturing processes employing other precursor geometries such as (but not limited to) wires”; and that one of ordinary skill in the art would “understand Applicant to have described-- and be in possession of- the invention beyond only aluminum alloys”. This is not persuasive as applicant admits in 62/463991, Page 3, [0002] that:
 Nanoparticle compositions targeted to each alloy were selected using a new software tool identified matching crystallographic lattice spacing and density to provide a low energy nucleation barrier based on classical nucleation theory (Figure 2F). The software analyzed over 4,500 different powder and nanoparticle combinations corresponding to over 11.5 million matching pairs. Potential matches were sorted by a combined set of constraints: minimized lattice mismatch, similar atomic density, crystal orientation, thermodynamic stability in the desired alloy and availability.

Per applicant’s admission, there are over 11.5 million matching pairs of powder and nanoparticle combinations, and potential matches were sorted with software. However, in the entire disclosure, the only working examples are Zr nanoparticles with two specific aluminum alloys of 99Al7075-1Zr, and 99Al6061-1Zr disclosed in Page 3 of priority document 62/463991 [0003] which have the claimed properties. It is not convincing that based on two working examples, one of ordinary skill in the art would describe applicant to be in possession of the invention beyond these two combinations of Zr nanoparticles and 6061/7075 aluminum alloys. 
Further, applicant argues that because in Fig. 2(E) of Appendix C in provisional application 62/463991, applicant discloses Fe powder with TiC nanoparticles as a potential feedstock, applicant has in fact shown examples that employed non-aluminum metals. This is 
Lastly, applicant argues the amended claim limitation of lattice matching is a quantitative, specific requirement that renders the quantity of experimentation finite, not infinite. This is not convincing, for even if the amount of experimentation were finite due to the help of a sorting algorithm, there is still a great deal of undue experimentation. Regarding how much undue experimentation, lattice matching was accomplished through an algorithm which screened through over 11.5 million combinations, and sorted to try to find the highest probability of a match inducing epitaxial, heterogeneous nucleation. Although an algorithm could reduce the amount of experimentation required, one of ordinary skill in the art would still be required to actually perform the physical experimentation, and there is insufficient evidence the entire genus of claimed metals and nanoparticles could even be used without undue experimentation, as applicant does not provide any evidence the algorithm could be used for an embodiment that isn’t Zr nanoparticle and Al 6061/7075. 
Regarding 102(a)(1)/103 rejections:
Applicant argues Martin does not teach about lattices or lattice matching, and therefore does not teach the claimed lattice properties. This is not convincing as Martin teaches the exact same Zr nucleant and Al 7075 alloy combination which applicant admits has identical nucleation lattice properties as discussed in the rejection. 
Applicant argues that Martin fails to teach a crack free product, arguing that in [00147] the crack free microstructure is only a preferred embodiment and not always present, alleging that in paragraphs [0093, 0098] and the inventive examples of the specification, applicant teaches how to actually arrive at the claimed invention. This is not convincing as [0093] merely defines what crack-free means, and the defects or inclusions that cause them; [0098] shows the difference in microstructures that are crack-free with equiaxed grains compared to microstructures that are contain cracks and are not equiaxed; [00147] teaches cracking is a serious problem in crack-susceptible metal or alloy systems, and how forcing equiaxed crack growth reduces cracking. Lastly, the inventive and comparative examples only show the criticality of Zr addition to Al6061 and AL7075 in suppressing the formation of cracks, and forming fine equiaxed grains [00230]. The only method step required for this alleged novel property based on examples 1-4 [00212-00234] is that all are made with selective laser melting [00207]) and all had a composition of 99% metal to 1% nanoparticle (99Al-1Ta, 99Al7075-1Zr, and 99Al6061-1Zr). Further, applicant teaches that the functionalized particles act as grain refiners, and that forced equiaxed growth is what enables a reduced crack tendency. [00147] From the inventive examples and comparative examples [00213-00229]; it is clear that the only critical difference between producing the claimed equiaxed and crack free product versus a prima facie case of anticipation is established. (See MPEP 2112.01(I)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736